PER CURIAM.
AFFIRMED. See § 718.116(b)(1), Fla. Stat. (2001)(“[t]he liability of a first mortgagee or its successor or assignees who acquire title to a unit by foreclosure or by deed in lieu of foreclosure for the unpaid assessments that became due prior to the mortgagee’s acquisition of title is limited to the lesser of: 1. The unit’s unpaid common expenses and regular periodic assessments which accrued or came due during the 6 months immediately preceding the acquisition of title and for which payment in full has not been received by the association; or 2. One percent of the original mortgage debt”)(emphasis added).
THOMPSON, C.J., PALMER and ORFINGER, R. B., JJ., concur.